Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.533 Filed 03/02/21 Page 1 of 19




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,                    Criminal No. 07-20369

                   Plaintiff,                Honorable Victoria A. Roberts
v.

ROGER JUNIOR SWEET,

                   Defendant.

      RESPONSE AND OPPOSITION TO DEFENDANT’S MOTION
               FOR COMPASSIONATE RELEASE

      On January 8, 2007, the house shared by Roger Junior Sweet and his wife

Lizzie Mae Sweet was destroyed by fire. After putting out the fire, first responders

found computers and electronic equipment stacked in a pile in the middle of the

house. The fire was set on purpose. Although the house was damaged beyond repair,

several computers and computer equipment survived the fire. On those devices,

computer forensic experts discovered videos and images of the repeated sexual

assaults by Roger Sweet of a 16 year-old developmentally disabled neighbor.

Sweet’s recorded rapes of this special needs child resulted in two convictions: one

in the state for rape and the other before this Court for the production of child

pornography. He was sentenced to 262 months in federal custody.

                                         1
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.534 Filed 03/02/21 Page 2 of 19




      But those horrific facts tell only part of the story of Roger Sweet. No one ever

saw Sweet’s wife, Lizzie Mae, alive after the fire. As police looked into both the

arson and the disappearance of Lizzie Mae, they took a closer look into the 1990

death of Sweet’s first wife, Marlene. Sweet originally told authorities that Marlene

died after falling in the bathroom; a more thorough autopsy revealed that she died

from blunt force trauma. Roger Sweet was found guilty of the murder of Marlene

and received a concurrent sentence to the rape and production of child pornography

convictions. As for Lizzie Mae, her body was discovered six years later in a swampy

area less than one mile from the Sweet home.

      After serving about two-thirds of his sentence, Sweet now wants to be released

from custody citing the Covid-19 epidemic. Sweet’s motion fails for two reasons.

First, he cannot establish extraordinary and compelling reasons because he has

received the vaccine for Covid-19 and already recovered from the virus once. The

chances Sweet contracts the virus again are remote. Second, even without the

vaccine, Sweet’s release is inconsistent with the sentencing factors found at 18

U.S.C. § 3553(a). Most obviously, releasing Sweet early disrespects the law, creates

unwarranted sentencing disparities, avoids just punishment, and provides inadequate

deterrence. Accordingly, his motion should be denied.


                                          2
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.535 Filed 03/02/21 Page 3 of 19




                                 BACKGROUND

   A. Sweet’s Crimes

       On January 8, 2007, a fire broke out at Sweet’s residence at approximately

10:30 a.m. After the fire was extinguished by the Brownstown Fire Department, the

fire chief began an investigation into the cause and origin of the fire. Notably, in a

hallway of the burnt residence, computers, computer hardware components, and a

camera were stacked together. The cables on the computers and hardware had been

cut.

       During the investigation into the fire, officers of the Brownstown Police

Department (“BPD”) learned that Sweet lived at the now-burned-out home with his

wife, Lizzie Mae Collier-Sweet. Lizzie Mae had not been seen since the fire began

and her best friend expressed concern about Lizzie Mae’s welfare. The friend

explained that Lizzie Mae was afraid of her husband, and that Defendant Sweet was

involved with a mentally impaired girl who lives in the Sweets’ neighborhood

(hereinafter referred to as V-1). The detectives learned V-1’s identity and

subsequently interviewed her. V-1 indicated that Sweet had sexually assaulted her

on multiple occasions in the Sweet home, dating back to before her eighteenth

birthday. In interviews with law enforcement during the investigation, Sweet

suggested that Lizzie Mae–whom Sweet was divorcing–probably set the fire and
                                          3
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.536 Filed 03/02/21 Page 4 of 19




“then went out in the woods and killed herself.” As for why the cables on the

computer would be cut, Sweet responded that he was “sure” Lizzie Mae did that as

she did not like the fact that he spent a lot of time on the computer.

      Sweet, though, admitted that he had sole access to the computer room and

computers, even going so far as to lock the room to keep his wife out. As a result of

the arson at the house, Lizzie Mae’s disappearance, and the allegations of sexual

abuse by V-1, BPD officers obtained several search warrants for the Sweet home

and the computers. A forensic review of the computers and computer media revealed

images of V-1 being sexually assaulted by Sweet, as well as images of child

pornography. In total, the computer media at the Sweet house had more than one-

half million images of child pornography, including more than 2500 images of

children in bondage. There were also nearly 9,000 movies, including about 250 that

contained children being bound. The forensic review also showed more than one

thousand images of Sweet sexually exploiting V-1. Data on the movies and images

revealed that the rapes of V-1, and their corresponding photographic

memorialization, took place while she was 16 and 17 years of age.

      Finally, the arson at the Sweet home and the subsequent disappearance of

Lizzie Mae (who was never again seen alive) caused authorities in Oakland County

to reexamine the suspicious death of Sweet’s first wife, Marlene. Marlene Sweet
                                          4
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.537 Filed 03/02/21 Page 5 of 19




died in 1990 from head injuries which Defendant Roger Sweet claimed were the

result of an accidental fall. The Oakland County medical examiner ruled Marlene

Sweet’s death a homicide, noting that the bruising on her body could not have come

from a fall. Marlene and Roger Sweet’s son testified that his father abused his mother

frequently. Marlene’s brother testified similarly.

      On July 26, 2007, Sweet was indicted on four counts of Sexual Exploitation

of Children (for producing child pornographic images of V-1 between July 1, 2004

and June 29, 2005), one count of receiving child pornography, and one count of

possession of child pornography. He was also charged with Criminal Sexual

Conduct by the Wayne County Prosecutor’s Office for the offenses against V-1. As

for the death of Marlene Sweet, the Oakland County Prosecutor’s Office charged

Sweet with open homicide.

      On April 7, 2008, Sweet pleaded guilty to production and receipt of child

pornography. Sweet’s guilty plea was the result of plea negotiations between the

various jurisdictions responsible for prosecuting his cases. Sweet was found guilty

of murdering Marlene, raping V-1, and the federal child pornography charges. As

part of the negotiated plea, the parties agreed that Sweet was to serve his various

prison sentences concurrently with one another. This Court sentenced Sweet to 262

months in custody.
                                          5
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.538 Filed 03/02/21 Page 6 of 19




   B. Sweet’s Time in Federal Prison

      Although the various jurisdictions planned to have Sweet serve his 22 year

sentence in federal custody, Sweet actually served part of his state sentence (about

12 years) before being transferred to federal custody. This Court, based on a

stipulation from the parties, corrected that mistake and Sweet’s amended judgment

now accurately reflects the sentencing agreement. (ECF #33, PgID 152). Sweet

arrived in federal custody, at the FCI Milan, in May 2019. Sweet contracted Covid-

19 in April 2020, but has since recovered. (Exh. A, BOP Medical Records 2020 at

23, 29). In late January 2021, Sweet received the first shot of the Covid-19 Vaccine.

(Exh. B, BOP Medical Records 2021 at 15).

      On December 7, 2020, Sweet filed a pro se motion for compassionate release.

(ECF #28 at PgID 125). Sweet’s motion was supplemented by recently appointed

counsel. (ECF #35 at PgID 162).

                                     ARGUMENT

      Sweet’s motion fails because he has not shown an “extraordinary and

compelling” reason for his release, and the sentencing factors of 18 U.S.C. § 3553(a)

do not justify his release.




                                         6
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.539 Filed 03/02/21 Page 7 of 19




   A. The Bureau of Prisons Has Responded Well to Covid-19

      The Bureau of Prisons has taken significant steps to protect all inmates from

Covid-19. Since January 2020, the Bureau of Prisons has implemented “a phased

approach nationwide,” implementing an increasingly strict protocol to minimize the

virus’s spread in its facilities. Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir.

2020). The Bureau of Prisons has also received nearly 50,000 doses of the Covid-19

vaccine as of February 24, 2021 and is distributing the vaccine it to its staff and

inmates as quickly as it is received by each institution. See CDC Covid-19 Vaccine

Tracker at www.cdc.gov/covid-data-tracker/#vaccinations (last visited Feb. 24,

2021). The Bureau of Prisons also continues to assess its entire population to

determine which inmates face the most risk from Covid-19, pose the least danger to

public safety, and can safely be granted home confinement. As of January 7, 2021,

this process has already resulted in the BOP releasing at least 142 inmates who were

sentenced in the Eastern District of Michigan. Especially given the Bureau of

Prisons’ efforts—and “the legitimate concerns about public safety” from releasing

inmates who might “return to their criminal activities,” Wilson, 961 F.3d at 845—

the Court should deny Sweet’s motion for compassionate release.




                                         7
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.540 Filed 03/02/21 Page 8 of 19




Bureau of Prisons Efforts Within Their Facilities

      The Bureau of Prisons has reacted quickly to confront Covid-19’s spread

within its facilities. Wilson, 961 F.3d at 833–34. For almost a decade, the Bureau of

Prisons has maintained a detailed protocol for responding to a pandemic. Consistent

with that protocol, the Bureau of Prisons began planning for Covid-19 in January

2020. Wilson, 961 F.3d at 833–34. At the outset of the pandemic, the Bureau of

Prisons started modifying its operations to implement its Covid-19 Action Plan and

minimize the risk of Covid-19 transmission into and inside its facilities. Id.; see BOP

Covid-19 Modified Operations Website. Since then, as the worldwide crisis has

evolved, the Bureau of Prisons has repeatedly revised its plan. Wilson, 961 F.3d at

834. To stop the spread of the disease, the Bureau of Prisons has restricted inmate

movement within and between facilities. Id. When new inmates arrive,

asymptomatic inmates are placed in quarantine for a minimum of 14 days. Id.

Symptomatic inmates are provided with medical evaluation and treatment and are

isolated from other inmates until testing negative for Covid-19 or being cleared by

medical staff under the CDC’s criteria. Id.

      Within its facilities, the Bureau of Prisons has “modified operations to

maximize physical distancing, including staggering meal and recreation times,

instating grab-and-go meals, and establishing quarantine and isolation procedures.”
                                          8
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.541 Filed 03/02/21 Page 9 of 19




Id. Staff and inmates are issued face masks to wear in public areas. See BOP FAQs:

Correcting Myths and Misinformation. When visitation is permitted at an institution,

the visits are non-contact, require masks, and social distancing between inmates and

visitors is enforced, either via the use of plexiglass (or similar barriers), or physical

distancing (i.e., six feet apart). Visitors are screened for Covid-19 symptoms and

their temperature is checked. Visitors who are sick or symptomatic are not allowed

to visit, and inmates in quarantine or isolation cannot participate in social visiting.

See BOP Modified Operations. But to ensure that relationships and communication

are maintained throughout this disruption, the Bureau of Prisons has increased

inmates’ telephone allowance to 500 minutes per month, and legal visits are

accommodated upon request. See BOP Modified Operations.

      Like all other institutions, penal and otherwise, the Bureau of Prisons has not

been able to eliminate the risks from Covid-19 completely, despite its best efforts.

But the Bureau of Prisons’ measures will help federal inmates remain protected from

Covid-19 and ensure that they receive any required medical care during these

difficult times.

BOP Has Increased the Number of Inmates Eligible for Home Confinement

      The Bureau of Prisons has responded to Covid-19 by increasing the placement

of federal prisoners in home confinement. Legislation now temporarily permits the
                                           9
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.542 Filed 03/02/21 Page 10 of 19




Bureau of Prisons to “lengthen the maximum amount of time for which [it] is

authorized to place a prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act) § 12003(b)(2),

Pub. L. No.116-136, 134, Stat.281, 516 (Mar. 27, 2020). The Attorney General has

also issued two directives, ordering the Bureau of Prisons to use the “various

statutory authorities to grant home confinement for inmates seeking transfer in

connection with the ongoing Covid-19 pandemic.” (March 26, 2020, Directive to

BOP at 1; April 3, 2020, Directive to BOP at 1). The directives require the Bureau

of Prisons to identify the inmates most at risk from Covid-19 and “to consider the

totality of circumstances for each individual inmate” in deciding whether home

confinement is appropriate. (March 26, 2020, Directive to BOP at 1).

      The Bureau of Prisons’ efforts demonstrate measurable results. Over 7,680

federal inmates have been granted home confinement since the Covid-19 pandemic

began. As the Attorney General’s directives have explained, these home-

confinement decisions have required evaluating several criteria:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease the inmate’s risk

of contracting Covid-19; and


                                        10
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.543 Filed 03/02/21 Page 11 of 19




      3.) Whether the inmate’s release into home confinement would risk public

safety. (Mar. 26, 2020, Directive to BOP at 1; April 3, 2020, Directive to BOP at 1).

      These criteria make sense and fit the realities of the Covid-19 pandemic far

better than any other solution does. The Bureau of Prisons cannot open its facilities’

gates indiscriminately and unleash convicted criminals. It must focus on the inmates

who have the highest risk factors for Covid-19 and are least likely to engage in new

criminal activity. This is true not just to protect the public generally, but to avoid the

risk that a released defendant will bring Covid-19 back into the jail or prison system

if he violates his terms of release or is caught committing a new crime. See 18 U.S.C.

§ 3624(g)(5); 34 U.S.C. § 60541(g)(2). The Bureau of Prisons’ home-confinement

initiative thus appropriately focuses on the inmates who will most benefit from

release and whose release is least risky.

      Finally, the Bureau of Prisons’ home-confinement initiative allows it to

marshal and prioritize its limited resources for the inmates and circumstances that

are most urgent. For any inmate who is a candidate for home confinement, the

Bureau of Prisons must, among many other considerations, assess the probation

department’s reduced ability to supervise inmates who have been released. These

decisions require channeling resources to the inmates who are the best candidates

for release.
                                            11
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.544 Filed 03/02/21 Page 12 of 19




      These types of system-wide resource-allocation decisions are difficult even in

normal circumstances. That is why Congress tasked the Bureau of Prisons to make

them and has not subjected the decisions to judicial review. 18 U.S.C. § 3621(b)

(“Notwithstanding any other provision of law, a designation of a place of

imprisonment under this subsection is not reviewable by any court.”); United States

v. Patino, No. 18- 20451, 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s

a general rule, the Court lacks authority to direct the operations of the Bureau of

Prisons.”). It is especially true now given the Bureau of Prisons’ substantial and

ongoing efforts to address the Covid-19 pandemic.

FCI Milan

      Sweet is currently incarcerated at FCI Milan. No inmates at Milan have

Covid-19, and just 5 staff members have the virus, according to the BOP website.

https://www.bop.gov/coronavirus/. Sweet is one of the fortunate people at the

facility who has received the Covid-19 vaccine. (Exh. B: BOP Medical Records

2021 at 15).

   B. Sweet’s Motion for Compassionate Release Fails

      Sweet’s motion for a reduction in sentence to time served should be denied.

A district court has “no inherent authority . . . to modify an otherwise valid sentence.”

United States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, a district
                                           12
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.545 Filed 03/02/21 Page 13 of 19




court’s authority to modify a defendant’s sentence is “narrowly circumscribed.”

United States v. Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific

statutory exception, a district court “may not modify a term of imprisonment once it

has been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are narrow.

United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). Compassionate release

under 18 U.S.C. § 3582(c)(1)(A) is equally narrow, requiring all of the following:

(1) exhaustion of administrative remedies; (2) an extraordinary and compelling

reason for release; and (3) evaluation of the section 3553(a) factors that favor

detention.

Sweet Exhausted Administrative Remedies

      Compassionate release requires administrative exhaustion. If a defendant

moves for compassionate release under 18 U.S.C. §3582(c)(1)(A), the district court

may not act on the motion unless the defendant files it after either completing the

administrative process within the Bureau of Prisons or waiting 30 days from when

the warden at his facility received his request. 18 U.S.C. § 3582(c)(1)(A). This

requirement is mandatory. See United States v. Alam, 960 F.3d 831, 832 (6th Cir.

2020). Sweet filed a request with the warden in December 2020, and therefore has

met the requirement that he exhaust administrative remedies.


                                        13
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.546 Filed 03/02/21 Page 14 of 19




Sweet Has Not Shown Extraordinary and Compelling Reasons for Release

      Even if a defendant exhausts his administrative remedies, he must show

“extraordinary and compelling reasons” for compassionate release. 18 U.S.C.

§ 3582(c)(1)(A). Sweet is almost 73 years old. He also has Stage 1 kidney disease.

(Exh. B, BOP Medical Records 2021 at 12-13). For these reasons, Sweet would

typically be at an increased risk for “severe illness from Covid-19” under the CDC

guidelines. See https://www.cdc.gov/coronavirus/2019. Ordinarily, the government

would agree that Sweet has met the burden of showing “extraordinary and

compelling” reasons for release due to his increased risk for severe illness.

      However, two facts defeat Sweet’s claim of “extraordinary and compelling”

reasons for his release. First, Sweet has been vaccinated. The Moderna vaccine is

94%    effective. https://www.mayoclinic.org/diseases-conditions/coronavirus/in-

depth/coronavirus-vaccine/art-20484859#had-covid (last visited on March 2, 2021).

Second, Sweet has already contracted and recovered from Covid-19. According to

the CDC, it is “rare” for someone who has already recovered from Covid-19 to

contract it again. https://www.cdc.gov/coronavirus/2019-ncov/vaccines/facts.html

(“Even if you have already recovered from COVID-19, it is possible—although

rare—that you could be infected with the virus that causes COVID-19 again.”) (last

visited on March 2, 2021). Taken together, Sweet’s prior recovery from the virus
                                         14
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.547 Filed 03/02/21 Page 15 of 19




coupled with his vaccination make the likelihood of him recontracting the disease

extremely unlikely. Accordingly, he fails to adequately show an extraordinary and

compelling reason for his release.

The § 3553(a) Factors Strongly Weigh Against Sweet’s Release

      Even if Sweet could show “extraordinary and compelling reasons” for his

release, the Court must still weigh the sentencing factors set forth in 18 U.S.C.

§ 3553(a) and determine whether release is appropriate. See 18 U.S.C. §

3582(c)(1)(A). Those familiar factors include the guidelines range, nature and

circumstances of the offense, the defendant’s history and characteristics, the

seriousness of the offense, the need to promote respect for the law and provide just

punishment for the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. §3553(a).

      The Guidelines Range: The advisory guidelines range in this case called for a

sentence of 262-327 months in prison. Sweet received a bottom-of-the-guidelines-

range sentence, and has served only 2/3 of his term. The sentencing guidelines favor

denying Sweet’s motion.

      The nature and circumstances of the offense. The nature and circumstances of

the offense are shocking. Sweet preyed upon a vulnerable, special needs victim in

his neighborhood. Sweet raped this child on multiple occasions over the course of a
                                         15
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.548 Filed 03/02/21 Page 16 of 19




year. Sweet’s desire to relive those experiences by recording the sexual assaults

further victimized this child. Moreover, Sweet had over a half a million other images

of child pornography, and had a particular affinity for children being bound. Sweet

has a violent sexual interest in children.

      Thus, the nature and circumstances of the offense counsel against Sweet’s

release.

      The history and characteristics of the offender. So too does Sweet’s character.

In 1990, Sweet murdered his first wife, Marlene, and got away with it for nearly two

decades. In 2007, when his new wife, Lizzie Mae, went missing after an arson at the

Sweet home, police learned how much she feared her husband. According to one

news report, “Police said they found evidence of foul play in the home and Collier-

Sweet’s diary where she revealed that she was scared of her husband— fearing him

so much that she slept on the couch next to a hammer and a shotgun.” Skull Found

Belongs to Woman Missing 6 Years, https://detroit.cbslocal.com/2013/03/28/skull-

found-identified-as-that-of-missing-lizzie-sweet/ (last visited March 2, 2021). The

autopsy on Lizzie Mae came back “indeterminate” as to cause of death, but her

remains were found in a marshy area less than one mile from the Sweet home. Lizzie

Mae Collier-Sweet Autopsy Indeterminate: Brownstown Township Woman Had

Been Missing Since 2007, https://www.clickondetroit.com/news/2013/05/24/lizzie-
                                             16
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.549 Filed 03/02/21 Page 17 of 19




mae-collier-sweet-autopsy-indeterminate. Nothing about Sweet’s history and

characteristics—which include rape, murder, and the suspicious circumstances

surrounding Lizze Mae’s death—support releasing him early.

      The Purposes of Sentencing. Allowing Sweet to walk free after serving less

than his full term of imprisonment would promote disrespect for the law, would not

amount to just punishment, and would not reflect the seriousness of the offense.

Sweet received concurrent sentences as part of a global plea agreement resolving the

murder of Marlene and the rapes of his neighbor. It is unclear how those cases would

have been resolved had those jurisdictions knew that Sweet would possibly be

released from federal custody after serving just two-thirds of his sentence. To

faithfully honor the deal entered into between the Wayne County Prosecutor’s

Office, the Oakland County Prosecutor’s Office, and the U.S. Attorney’s Office, the

government respectfully requests that the Court deny Sweet’s motion.

      Avoiding Unwarranted Sentencing Disparities. Finally, releasing Sweet prior

to him serving even 15 years in custody would result in significant sentencing

disparities among like offenders. Section 3553(a)(6) says the sentence should “avoid

unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct.” Even the least culpable defendant convicted

of producing child pornography receives a mandatory minimum 15-year sentence.
                                        17
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.550 Filed 03/02/21 Page 18 of 19




See 18 U.S.C. § 2251. But Sweet is not the least culpable of such offenders. He

repeatedly sexually assaulted the victim in this case, collected hundreds of thousands

of images of child pornography, and murdered his first wife. The scope of the

destruction caused by Sweet cannot be overstated. When comparing him to other

producers of child pornography—virtually all of which do not have a conviction for

murder on their record—Sweet cannot be seen as among the least culpable. To avoid

unwarranted sentencing disparities, Sweet’s motion for compassionate release

should be denied.

                                 CONCLUSION

      For all of the foregoing reasons, the United States respectfully requests that

Defendant Sweet’s motion be denied.

                                 Respectfully submitted,

                                 SAIMA S. MOHSIN
                                 Acting United States Attorney

                                 s/ Kevin M. Mulcahy
                                 KEVIN M. MULCAHY
                                 Assistant United States Attorneys
                                 211 West Fort Street, Suite 2001
                                 Detroit, MI 48226
                                 (313) 226-9713

Dated: March 2, 2021


                                         18
Case 2:07-cr-20369-VAR-VMM ECF No. 37, PageID.551 Filed 03/02/21 Page 19 of 19




                                CERTIFICATE OF SERVICE
       I hereby certify that on March 2, 2021 I electronically filed the foregoing document with
the Clerk of the Court using the ECF system, which will provide notice and a copy to Sweet’s
attorney.

                                                   s/Kevin M. Mulcahy
                                                   KEVIN M. MULCAHY
                                                   Assistant United States Attorney
                                                   211 West Fort Street, Suite 2001
                                                   Detroit, Michigan 48226-3211
                                                   (313) 226-9713
                                                   Kevin.Mulcahy@usdoj.gov




                                              19
